DESIGNATION OF DISTRICT JUDGE
FOR SERVICE ON COURT OF APPEALS

WHEREAS the business of the Court of Appeals for the Circuit requires the
designation and assignment of a district judge to sit upon the court; now, therefore pursuant
to the authority vested in me by Title 28, United States Code, Section 292(a), I do hereby
designate and assign the Honorable Kenneth D. Bell, United States District Judge for the
Western District of North Carolina, to sit upon the United States Court of Appeals for the
Fourth Circuit on Friday, May 8, 2020, and for such additional time in advance thereof to

prepare or thereafter as may be required to complete unfinished business.

Ut aS

~ Chief Judge) LS
oO Fourth Circuit

Dated Feb 24° _, 2020
